Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1, 3-22 are now pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/22 has been entered.
 
Response to Amendment
The amendment to the claims filed on 9/30/22 does not comply with the requirements of 37 CFR 1.121(c) because claims 9-10 include amendments, i.e., underlining of new language, made in a prior response (claim amendments filed on 4/28/22).  Since the underlined language was made in a previous amendment, this language should not be underlined in the amendment filed on 9/30/22.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.





Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “portion of the dielectric layer extends beyond a portion of the first plurality of traces and a portion of the second plurality of traces to partially overlay the first and second channels extending from the opposing ends of the central opening formed in the spring metal layer,” as recited now in claims 1, 9 & 16, must be shown or the feature(s) canceled from the claim(s) (emphasis added by the Examiner).  It is noted that only FIGs. 3 & 8 show the entire suspension assembly, however, the additional claimed features as indicated above, cannot be identified in the as filed drawings.  No new matter should be entered.
The drawings are also objected to because FIG. 3 identifies “60A” and “60B”, however, “60B” appears to be indicating a “lower trace portion,” however, it is designated (in the specification and other FIGs.) as an “upper trace portion” and as such, should be corrected appropriately.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
Claim 1, 8-9, 16, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorstrom et al. (USPGPUB 2017/0330589) (hereinafter “Bjorstrom”) in view of Imai et al. (USPGPUB 2015/0213818) (hereinafter “Imai”). 
Regarding claim 1 (and similarly for claim 16), Bjorstrom teaches a suspension (10, FIG.1, Para [0017] comprising: a flexure including a gimbal (para [0017]) structure 14, (see flexure 12 with gimbal, FIG. 2), a proximal end, and a distal end (the flexure has a distal end seen at the right and a proximal end seen at the left, Fig. 2), the flexure having a longitudinal axis extending from the proximal end to the distal end (a longitudinal axis can be defined as extending through the flexure through the proximal and distal ends), the gimbal includes a spring metal layer having a base portion, a tongue, and a pair of spring arms extending from the base portion to the tongue (layer 40, Fig 6, with spring arms 52, base portion at 50, and tongue 33, Para (0023): “The stainless steel layer 40 further includes a pair of spring arms 52, a tongue 33”), a dielectric layer overlaying the spring metal layer and a conductive metal layer overlying the dielectric layer (layer at 60 with traces marked 60, Fig 4, Para [0022]): “The flexure 12 further includes traces 60, which include a dielectric base layer and individual conductors, the individual conductors within traces 60 being electrically isolated from the stainless steel layer 40 by the dielectric base layer”), the conductive metal layer including a first plurality of traces extending from the base portion to the tongue and a second plurality of traces extending from the base portion to the tongue (top and bottom plurality of traces 60, Fig 4 - traces extend from base at 50 to tongue at 31); and a void formed in the spring metal layer and partially surrounding the tongue (central opening in spring layer that surrounds three sides of the tongue, Fig 6), a portion of the first plurality of traces and a portion of the second plurality of traces are coupled over the void and extend towards the tongue (first and second plurality of traces 60, Fig 4 - traces are coupled over the void at left side of figure by dielectric layer), and a portion of the dielectric layer is considered to extend beyond a portion of the first plurality of traces and a portion of the second plurality of traces to partially overlay the first and second channels extending from the opposing ends of the central opening formed in the spring metal layer (dielectric layer holding traces 60 includes lateral edges that extend beyond the plurality of the traces on each side of the dielectric layer; see also annotated FIG. 4, below wherein the first and second traces 60 partially overlays first and second channels of the central opening as shown). 
Further, with respect to claim 1, while Bjorstrom further is considered to show that the first plurality of traces and the second plurality of traces extend from the base portion, as described, supra, however, Bjorstrom remains silent as to these plurality of traces “converge toward one another over the void.”  Imai, in the same field of endeavor of load beam flexure structures, discloses a flexure gimbal assembly, as shown mainly in FIGs. 3A-3B, including a first plurality of traces and the second plurality of traces extend from the base portion (unnumbered, however, the traces are directly opposite to 202b in FIG. 3B; see also para [0005]) which traces also converge toward one another over the void, e.g., the void is shown as the opening between the struts which are shown to include “202” & “202a” as indicated in FIGs. 3A & 3B.  The traces are considered to converge and diverge within the void as shown.  From this teaching, lacking any unobvious or unexpected results, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have the traces of Bjorstrom to converge instead of diverging, through the course of routine engineering optimization and/or experimentation, for the purpose of providing an optimal routing of the traces around and to the slider/microactuators, as shown by Imai, and as would have been realized by a skilled artisan.  Furthermore, changing the size, form or shape of an element, without modifying the intended use of the element, involves only routine skill in the art; see also In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 149 USPQ 47 (CCPA 1976), appropriately, regarding changes in size or form/shape of an element, respectively.  In the instant case, it is considered that the converging/diverging of the routing of the traces is considered to encompass changing the “form or shape” of the traces.Still further, regarding claim 1, Bjorstrom further teaches wherein the void includes a central opening with opposing ends, first and second channels extending from the opposing ends of the central opening (FIG. 6 - void has central opening adjacent member 26 of tongue with opposing top and bottom ends, and channels extending from the ends, see channels formed between spring arms 52 and tongue, starting at marking 43 on each opposing end of the void; see also annotated FIG. 4, below).

    PNG
    media_image1.png
    756
    666
    media_image1.png
    Greyscale
Regarding claim 8, Bjorstrom further teaches the suspension wherein the dielectric layer includes a tongue portion, trace portions, and an aperture aligned with the void and defined by the tongue portion (Fig 4 - dielectric layer holding traces 60 has trace portions holding traces 60, tongue portion overlapping tongue towards 63, and aperture overlapping void defined by trace and tongue portions), the tongue portion includes a proximate end and a distal end, the trace portions extending from the proximate end of the tongue portion (proximal end of tongue portion towards left, distal portion towards the right, Fig 5, see traces extend from proximal portion), the aperture includes an elongated opening with opposing ends partially aligning with the central opening of the void (aperture of layer 60 defines a central opening partially aligned with the void with opposing ends on the top and bottom, Fig 4). 
Regarding claim 9, Bjorstrom teaches a dielectric layer configured to overlay a spring metal layer in a suspension assembly (suspension assembly of Fig 1, with dielectric layer 60 overlaying spring metal layer 40 as seen in Fig 4, Para [0022]: “The flexure 12 further includes traces 60, which include a dielectric base layer and individual conductors, the individual conductors within traces 60 being electrically isolated from the stainless steel layer 40 by the dielectric base layer”), the dielectric layer comprising: a tongue portion including a proximate end and a distal end (proximal end of tongue portion towards left, distal portion towards the right, Fig 5); trace portions extending from the tongue portion (Fig 4 - dielectric layer holding traces 60 has trace portions holding traces 60, and tongue portion overlapping tongue towards 63); and an aperture configured to be aligned with a void of the spring metal layer and defined by the tongue portion, the aperture includes an elongated opening with opposing ends partially aligning with the central opening of the void (aperture of layer 60 defines a central opening, Fig 4, aperture aligned with void in layer 40).  Still further, similarly to claim 1, while Bjorstrom further is considered to show that the first plurality of traces and the second plurality of traces extend from the base portion, as described, supra, the ref remains silent as to these plurality of traces “converge toward one another over the void.” Imai, in the same field of endeavor of load beam flexure structures, discloses a flexure gimbal assembly, as shown mainly in FIGs. 3A-3B, including a first plurality of traces and the second plurality of traces extend from the base portion (unnumbered, however, the traces are directly opposite to 202b in FIG. 3B; see also para [0005]) which traces also converge toward one another over the void, e.g., the void is shown as the opening between the struts which are shown to include “202” & “202a” as indicated in FIGs. 3A & 3B.  The traces are considered to converge and diverge within the void as shown.  From this teaching, lacking any unobvious or unexpected results, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have the traces of Bjorstrom to converge instead of diverging, through the course of routine engineering optimization and/or experimentation, for the purpose of providing an optimal routing of the traces around and to the slider/microactuators, as shown by Imai, and as would have been realized by a skilled artisan.  Furthermore, changing the size, form or shape of an element, without modifying the intended use of the element, involves only routine skill in the art; see also In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 149 USPQ 47 (CCPA 1976), appropriately, regarding changes in size or form/shape of an element, respectively.  In the instant case, it is considered that the converging/diverging of the routing of the traces is considered to encompass changing the “form or shape” of the traces.
Regarding claim 22, Bjorstrom further teaches the flexure, wherein the dielectric layer includes a tongue portion, trace portions, and an aperture aligned with the void and defined by the tongue portion (Fig 4 - dielectric layer holding traces 60 has trace portions holding traces 60, tongue portion overlapping tongue towards 63, and aperture overlapping void defined by trace and tongue portions), the tongue portion includes a proximate end and a distal end, the trace portions extending from the proximate end of the tongue portion (proximal end of tongue portion towards left, distal portion towards the right, Fig 5, see traces extend from proximal portion), and the aperture includes an elongated opening with opposing ends partially aligning with the central opening of the void (aperture of layer 60 defines a central opening partially aligned with the void with opposing ends on the top and bottom, Fig 4).
Claim 3-7, 10-15, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bjorstrom in view of Imai, as set forth in claims 1, 8-9, 16, 22, supra, and further in view of Miller et al. (USPGPUB 20140347765) (hereinafter “Miller”).  For a description of Bjorstrom in view of Imai, see the rejection, supra.
Regarding claim 3, Bjorstrom further teaches, wherein the dielectric layer includes a tongue portion, trace portions, and an aperture aligned with the void and defined by the tongue portion and the trace portions (Fig 4 - dielectric layer holding traces 60 has trace portions holding traces 60, tongue portion overlapping tongue towards 63, and aperture overlapping void defined by trace and tongue portions), the tongue portion includes a proximate end and a distal end, the trace portions extending from the distal end of the tongue portion (proximal end of tongue portion towards left, distal portion towards the right, Fig 5, see traces extend from proximal portion), the aperture includes an elongated opening with opposing ends partially aligning with the central opening of the void (aperture of layer 60 defines a central opening, Fig 4), and slits extending from the opposing ends of the elongated opening (slits formed between tongue portion of layer 60 and trace portions of layer 60, Fig 4). However, Bjorstrom does not teach wherein the slits at least partially expose the first and second channels of the void. 
Miller, in the same field of endeavor of disk drive suspension structures, teaches a structure for the layers of a flexure (suspension with flexure, Fig 1, with layers better seen in FIG. 5C/5D, and further teaches wherein the length of the tongue portion of the dielectric layer extends further towards the central opening, providing longer slits that overlap the channels of the void (FIG. 5C/5D, dielectric layer 42 further overlaps the tongue at 33). From this, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have combined the larger dielectric tongue portions of Miller with the device of Bjorstrom in order to have provided more insulation between the spring metal layer and the conductors in order to prevent accidental short circuiting.
Regarding claim 4, the modified Bjorstrom teaches the suspension of claim 3, and Miller further teaches wherein the slits of the aperture extend from the opposing ends of the elongated opening a length between the proximate end and the distal end of the tongue portion (Fig. 5C - slits between tongue portion of dielectric layer and trace portions extend along tongue a distance). However, the modified Bjorstrom does not teach wherein the slits of the aperture extend from the opposing ends of the elongated opening up to 40% of a length between the proximate end and the distal end of the tongue portion. Optimizing size and shape is within the capabilities of one having ordinary skill in the art. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided long slits in order to provide optimal insulation while efficiently utilizing space and available materials.
Regarding claim 5, the modified Bjorstrom teaches the suspension of claim 3, and Miller further teaches wherein the slits of the aperture extend from the opposing ends of the elongated opening a length between the proximate end and the distal end of the tongue portion (Fig 5C - slits between tongue portion of dielectric layer and trace portions extend along tongue a distance). However, the modified Bjorstrom does not teach wherein the slits of the aperture extend from the opposing ends of the elongated opening up to 25% of a length between the proximate end and the distal end of the tongue portion. Optimizing size and shape is within the capabilities of one having ordinary skill in the art. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided
long slits in order to provide optimal insulation while efficiently utilizing space and available materials.
Regarding claim 6, the modified Bjorstrom teaches the suspension of claim 3, and Miller further teaches wherein the slits of the aperture extend from the opposing ends of the elongated opening a length between the proximate end and the distal end of the tongue portion (Fig. 5C - slits between tongue portion of dielectric layer and trace portions extend along tongue a distance). However, the modified Bjorstrom does not teach wherein the slits of the aperture extend from the opposing ends of the elongated opening up to 80% of a length between the proximate end and the distal end of the tongue portion. Optimizing size and shape is within the capabilities of one having ordinary skill in the art. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided long slits in order to provide optimal insulation while efficiently utilizing space and available materials.
Regarding claim 7, the modified Bjorstrom teaches the suspension of claim 3, and Miller further teaches wherein the slits of the aperture extend from the opposing ends of the elongated opening a length between the proximate end and the distal end of the tongue portion (Fig. 5C - slits between tongue portion of dielectric layer and trace portions extend along tongue a distance). However, the modified Bjorstrom does not teach wherein the slits of the aperture extend from the opposing ends of the elongated opening up to 50% of a length between the proximate end and the distal end of the tongue portion. Optimizing size and shape is within the capabilities of one having ordinary skill in the art. Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided
long slits in order to provide optimal insulation while efficiently utilizing space and available materials.
Further, with respect to claims 4-7, changing the size, form or shape of an element, without modifying the intended use of the element, involves only routine skill in the art; see also Jn re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 149 USPQ 47 (CCPA 1976), appropriately, regarding changes in size or form/shape of an element, respectively.
Regarding claim 10, Bjorstrom teaches the dielectric layer of claim 9, wherein the aperture further includes slits extending from the opposing ends of the elongated opening (slits formed between tongue portion of layer 60 and trace portions of layer 60, Fig 4) However, Bjorstrom does not teach wherein the slits at least partially align with channels of the void of the spring metal layer. Miller teaches a structure for the layers of a flexure (suspension with flexure, Fig 1, with layers better seen in Fig 5C, and further teaches wherein the length of the tongue portion of the dielectric layer extends further towards the central opening, providing longer slits that overlap the channels of the void (Fig 5C, dielectric layer 42 further overlaps the tongue at 33).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have combined the larger dielectric tongue portions of Miller with the device of Bjorstrom in order to have provided more insulation between the spring metal layer and the conductors in order to prevent accidental short circuiting.
Regarding claims 11-14, as the limitations are the same as recited in claims 4-7, respectively, these claims are rejected under the same grounds and rationale as claims 4-7, supra.
Regarding claim 15, the modified Bjorstrom teaches the dielectric layer of claim 10, and Bjorstrom further teaches wherein a portion of the trace portions are coupled over the void (first
and second plurality of traces 60, Fig. 4 - traces are coupled over void at left side of figure by dielectric layer). Regarding claims 17-21, as the limitations are the same as recited in claims 4-7, respectively, these claims are rejected under the same grounds and rationale as claims 4-7, supra. Response to Arguments 4, Applicant's arguments with respect to claims 1-22 have been considered but are moot because the arguments do not apply to any of the rejections being applied in the current Office Action. The newly added limitations to claims 1, 9 & 16 are considered encompassed by the newly set forth rejection including Bjorstrom in view of Imai (USPGPUB 2015/0213818), as set forth, supra.

Response to Arguments
Applicant's arguments filed 9/30/22 have been fully considered but they are not fully persuasive.
A…In response to the previous drawing Objection, applicant submits: “As an initial matter, FIG. 1 shows a first preferred embodiment of a flexure bearing for a moving device according to the invention in a plan view (FIG. a) and a perspective view (FIG. b). A monolithic base body 01 is disk-shaped and has, in its central area, a lens opening 02 in which a lens or a lens group (not shown) can be received. Furthermore, neither the Code nor the C.F.R. (nor the MPEP, for that matter) provides a specific mandate on what degree of specificity is required to comply with these requirements. Rather, the drawings must merely: (1) aid in "the understanding of the subject matter to be patented," and (2) "show every feature of the invention specified in the claims." FIG. 1 of the originally presented drawings meets both of these requirements. Specifically, a person of ordinary skill in the art would understand FIG. 1 implicitly exemplifies a lens opening 02 in which a lens or a lens group (not shown) can be received. The other claimed features are explicitly illustrated in the drawings. Thus, Applicant respectfully request withdrawal of this objection. 
The drawings stand objected because the Examiner contends they fail to comply with 37 CFR 1.83(a) and fail to show every feature of the invention specified in the claims. Specifically, the drawings are objected to because the Examiner alleges it does not show an illumination device, an image-capturing unit, an image processor. 
Applicant respectfully traverses the objection. Neither the Code nor the C.F.R. (nor the MPEP, for that matter) provides a specific mandate on what degree of specificity is required to comply with these requirements. Rather, the drawings must merely aid in "the understanding of the subject matter to be patented. FIG. 1 of the originally presented drawings meets this requirement. Specifically, a person of ordinary skill in the art would understand FIG. 1 implicitly exemplifies the confocal microscope that includes an illumination device for Docket No.: 427767-430000illuminating a sample that can be placed on an object stage. Notwithstanding, claim 1 is amended to obviate the objection. Therefore, Applicant respectfully request withdrawal of this objection.” (emphasis added by Examiner) 
The emphasized language, supra, in no way describes drawings/figures in the present application, and therefore it is not evident how this explanation is relevant to the present drawing objections.  In view of this, the drawing objection(s) has been maintained.
B…Applicant further submits, with respect to claims 1, 9 & 16, that “Bjorstrom does not disclose, suggest, or render obvious independent claims 1, particularly in light of the features high-lighted above. As conceded by the Examiner, Bjorstrom teaches the dielectric layer holding traces 60, Fig 4 - layer overlays section of the void). Moreover, Bjorstrom is directed towards a suspension (10) has first strut provided with a distal- most edge. Second strut is provided with proximal-most edge. A set of traces includes insulated conductors, and is routed around opposite sides of a slider mounting surface and over the struts to a set of terminal contacts on a distal portion of a tongue. In other words, Bjorstrom is silent with respect to the claimed portion of the dielectric layer extends beyond a portion of the first plurality of traces and a portion of the second plurality of trace to overlay a section of the void formed in the spring metal layer.” (emphasis added by applicant).
The Examiner respectfully disagrees.  The Examiner maintains the rejection, as the above underlined language that was added to claims 1 & 16, is considered to be overly broad as the language recites only “beyond a portion of the first plurality of traces and a portion of the second plurality of traces,” which language is not considered to obviate the teachings of at least Bjorstrom, as the “slits” formed in the dielectric layer at least extending from the terminal contact area 62 and downwards towards the slider mounting surface 31 (FIG. 4) is considered to still read on this newly recited claim language.  
Still further, while not specifically argued by applicant, FIGs. 5C/5D of Miller ‘765, show further details of the “slits” as detailed in the rejections to claims 3-7, 10-15, 17-21, and as such, the rejections of record have been maintained.
C…It is further noted that applicants remarks (filed on 9/30/22), at least presented on pages 3-5, with respect to the 103 rejection(s), appear to be a repetition of those filed in the 4/28/22 response, and thus are considered moot, as they were addressed previously by the Examiner.  
D…Still further, claims 9-10, while having the status as “currently amended”, still include the same underlined (amended) language as set forth in the amendment filed previously on 4/28/22, and thus have been objected to as being not in proper form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
October 5, 2022